735 N.W.2d 250 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bashara MERRIWEATHER, Defendant-Appellant.
Docket No. 133287. COA No. 274697.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 11, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. We note that relief is not prohibited by MCR 6.502(G) because this appeal does not involve the denial of a motion for relief from judgment. Rather, this appeal involves only the defendant's motion for DNA testing under MCL 770.16. The defendant fails to establish an entitlement to DNA testing because he neglects to address the four conditions set forth in MCL 770.16(3).